Citation Nr: 0630427	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected pes 
planus.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from March 1943 to March 1946.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  In July 
2005, the case was remanded for further evidentiary 
development.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran does not suffer from bilateral knee 
disorders, to include degenerative joint disease, which can 
be related to his period of service or which are 
etiologically related to service-connected disability.

2.  The veteran does not suffer from a low back disorder, to 
include degenerative joint disease and degenerative disc 
disease, which can be related to his period of service or 
which is etiologically related to service-connected 
disability.


CONCLUSIONS OF LAW

1.  The veteran's bilateral knee disorders, to include 
degenerative joint disease, were not incurred in or 
aggravated in service, may not be presumed to have been so 
incurred, and are not proximately due to or the result of the 
service-connected pes planus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) (2006).

2.  The veteran's low back disorder, to include degenerative 
joint disease and degenerative disc disease, was not incurred 
in or aggravated in service, may not be presumed to have been 
so incurred, and is not proximately due to or the result of 
the service-connected pes planus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other grounds 
(Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In August 2002 and October 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was told what evidence was needed to substantiate 
his claims, as well what information and evidence VA would 
obtain in his behalf and what evidence and information he 
could submit.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.  Finally, he was told to submit any 
evidence relevant to his claims.  In April 2006, he indicated 
that he had no further evidence to submit.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran was 
provided with correspondence in March 2006 which informed him 
of the provisions of the Dingess precedent.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005; 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

The relevant evidence of record includes the veteran's 
service medical records (SMRs).  These do not show any 
complaints of, or treatment for, either knee or low back 
disorders or injuries.  The entrance examination of January 
1943 and the separation examination of March 1946 both noted 
that his musculoskeletal system was without defects.  They 
did show that he had bilateral pes planus, for which service 
connection was awarded in March 1946.

The veteran was first examined by VA in May 1947.  At that 
time, he had normal posture and walked without a limp.  There 
was no evidence of any muscle spasms.  Another VA examination 
of the feet conducted in December 1949 made no mention of any 
back or knee disorders.


VA outpatient treatment records developed between 2002 and 
2004 showed the veteran's treatment for bilateral knee 
osteoarthritis and degenerative joint and disc disease of the 
lumbosacral spine.  In April 2002, he underwent a total right 
knee replacement.  He was also seen in the pain clinic for 
chronic low back pain.

The veteran was examined by VA in June 2002.  He was noted to 
have very extensive degenerative joint disease of the lumbar 
spine. He also had degenerative disc disease at multiple 
levels.  The veteran had stated that he had initially injured 
his back in service.  The examiner stated that the changes in 
the back were consistent with late sequelae following an 
early pattern of strain at multiple levels.  The examiner 
then stated, "However, I am not able to attribute his spine 
degeneration or his global disability, which is considerable, 
solely or even primarily secondary to a relatively minor set 
of foot problems."

VA re-examined the veteran in September 2005.  The 
examination reports clearly indicated that the claims folder 
had not been available for review.  The examination of the 
back noted that over the years the veteran had reported 
progressive low back pain.  He was diagnosed with lumbar 
degenerative disc disease that resulted in moderate 
disability with progression of that disability.  He reported 
some radiation of pain into the right leg.  The examiner 
stated that "[i]t is unlikely that the lumbosacral spine 
disorder is a service connection problem or is secondary to 
his service connected pes planus."  A neurological 
evaluation was also conducted.  Degenerative disc disease was 
diagnosed.  The veteran had subjective complaints of right 
L5-S1 radiculopathy, but the sensory examination was within 
normal limits and there were no other associated neurological 
deficits.  The examiner commented that the veteran's 
neurological complaints were related to the lumbar 
degenerative disc disease.  However, it was stated that 
"[i]t is unlikely that this is due to service connected 
activity and it is unlikely that this is due to service 
connected pes planus."  The the veteran's knees were also 
examined.  He stated that he had been on limited service 
because of his pes planus and his varicose veins.  He 
expressed his opinion that walking long distances in service 
while carrying heavy loads had caused his knee disabilities 
to develop.  He was diagnosed with degenerative joint disease 
of the left knee, which had minimal symptoms and minimal 
changes on X-ray.  The objective examination of the left knee 
was essentially normal.  The right knee had degenerative 
joint disease and was status postoperative for a knee 
replacement.  This knee displayed moderate pain and slight 
instability; he had a moderate degree of disability that was 
progressing.  The examiner stated, "It is unlikely that the 
degenerative joint disease of the right knee with status 
postoperative repair and the degenerative joint disease of 
the left knee are secondary to service activity or secondary 
to the service connected pes planus."

In November 2006, the VA examiner issued an addendum to the 
September 2005 VA examination following a review of the 
entire claims folder.  It was commented that the impressions 
and the opinions offered at the time of the September 2005 
examination were unchanged following the review of the claims 
folder.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for bilateral 
knee disorders and a low back disorder has not been 
established.  There is no indication in the record that the 
veteran suffered any injuries to the knees or the low back 
while on active duty.  Both his entrance and separation 
examinations had not noted any problems with the 
musculoskeletal system.  VA examinations performed in May 
1947 and December 1949 also made no mention of any 
difficulties with the knees or low back.  The objective 
record makes no mention of degenerative changes in the knees 
or low back until 2002, well over 50 years after service.  
Therefore, there is no objective basis that supports a grant 
of service connection on either a direct or a presumptive 
basis.  Finally, the evidence does not support a finding that 
either his knee disorders or his low back disabilities are 
related to the service-connected pes planus.  The VA examiner 
who conducted the September 2005 examination (supplemented by 
the November 2006 addendum) clearly expressed the opinion 
that these degenerative conditions are not likely to be 
related to the service-connected pes planus.  Therefore, 
service connection on a secondary basis cannot be awarded.

As a consequence, it is concluded that the preponderance of 
the evidence is against the veteran's claims for service 
connection for bilateral knee disorders and a low back 
disorder.


ORDER

Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to the service-connected 
pes planus, is denied.

Entitlement to service connection for a low back disorder, to 
include as secondary to the service-connected pes planus, is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


